VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ Yen US$ Yen (millions) (millions) The 44th Fiscal Year Ended on 6,247 641,005 26.83 2,753 December 31, 2004 The 45th Fiscal Year Ended on 5,902 605,604 28.52 2,926 December 31, 2005 The 46th Fiscal Year Ended on 6,808 698,569 32.62 3,347 December 31, 2006 The 47th Fiscal Year Ended on 6,214 637,619 32.58 3,343 December 31, 2007 The 48th Fiscal Year Ended on 4,050 415,571 20.40 2,093 December 31, 2008 The 49th Fiscal Year Ended on 5,913 606,733 27.49 2,821 December 31, 2009 The 50th Fiscal Year Ended on 5,270 540,755 34.75 3,566 December 31, 2010 The 51st Fiscal Year Ended on 3,925 402,744 33.38 3,425 December 31, 2011 The 52st Fiscal Year Ended on 3,813 391,252 38.74 3,975 December 31, 2012 The 53rd Fiscal Year Ended on 5,040 517,154 52.69 5,407 December 31, 2013 2013 End of January 4,103 421,009 41.20 4,228 February 4,176 428,499 41.75 4,284 March 4,390 450,458 43.70 4,484 April 4,356 446,969 43.76 4,490 May 4,445 456,101 45.34 4,652 June 4,390 450,458 44.95 4,612 July 4,710 483,293 47.88 4,913 August 4,540 465,849 46.36 4,757 September 4,763 488,731 48.99 5,027 October 4,928 505,662 50.59 5,191 November 5,003 513,358 51.96 5,332 December 5,040 517,154 52.68 5,405 2014 End of January 4,956 508,535 51.60 5,295 February 5,193 532,854 54.21 5,562 March 5,162 529,673 54.03 5,544 April 5,009 513,973 52.77 5,415
